Opinion by
Greene, Associate Justice.
Concerning this motion to dismiss, we are agreed, that the sheriff’s return in the notice of filing the precipe is bad. The return of service upon “A. Phinney” simply does not well show a service upon the defendant Arthur Phinney.
We are also agreed, that the return should show that service was had within the county of the sheriff. Put we are not prepared to unite in opinion, that the return of service as had at Port Ludlow does not sufficiently certify it as had in Jefferson county.
To the other point, made by the defendant on this motion, the opinion of the court is opposed.
Motion allowed.

 Jacobs, C. J., on account of sickness was not in attendance at this term.